                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MONTEVILLE SLOAN, et al.,                           Case No. 16-cv-07244-EMC
                                   8                     Plaintiffs,
                                                                                             ORDER GRANTING DEFENDANT’S
                                   9              v.                                         MOTION FOR RECONSIDERATION
                                                                                             AND DISMISSING THE CLAIMS OF
                                  10     GENERAL MOTORS LLC,                                 ADDITIONAL PLAINTIFFS
                                  11                     Defendant.                          Docket No. 221
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                        I.      INTRODUCTION

                                  15          Defendant General Motors (“GM” or “Defendant”) moves the Court for reconsideration of

                                  16   its order from February 7, 2018, specifically on the question “whether the Court has personal

                                  17   jurisdiction over the five out-of-state plaintiffs added in the second amended complaint.” Motion

                                  18   for Reconsideration (“Mot.”) at 1, Docket No. 221. Those five out-of-state Plaintiffs are Illinois

                                  19   Plaintiffs Edwin and Katelyn Doepel, New York Plaintiff Dennis Vita, Oregon Plaintiff William

                                  20   Martell, and Washington Plaintiff Kelly Harris. Id. at 2. The motion stems from the Court’s

                                  21   December 5, 2019 order, dismissing the claims of the Ohio Plaintiff for lack of personal

                                  22   jurisdiction. At the hearing regarding dismissal of those claims, the Court contemplated that, were

                                  23   it to conclude that it lacked personal jurisdiction as to the claims of the Ohio Plaintiff, it would

                                  24   likely need to reconsider personal jurisdiction as to the claims of the five plaintiffs added in the

                                  25   Second Amended Complaint. See Transcript of Proceedings from September 12, 2019

                                  26   (“Transcript”) at 17:1–16, Docket No. 197. GM now seeks reconsideration of that issue, in light

                                  27   of the Court’s order from December 5, 2019.

                                  28
                                   1                                       II.      BACKGROUND

                                   2          Plaintiffs filed a Second Amended Complaint (“SAC”) in this case on August 31, 2017.

                                   3   See Docket No. 67. That SAC added five new Plaintiffs: Illinois Plaintiffs Edwin and Katelyn

                                   4   Doepel, New York Plaintiff Dennis Vita, Oregon Plaintiff William Martell, and Washington

                                   5   Plaintiff Kelly Harris. Id. GM filed a Motion to Dismiss the Second Amended Complaint,

                                   6   arguing—among other things—that the Court lacked personal jurisdiction over the claims of non-

                                   7   California Plaintiffs, including the newly added Plaintiffs from Illinois, New York, Oregon, and

                                   8   Washington. See Docket No. 70. On February 7, 2018, after extensive supplemental briefing, the

                                   9   Court issued an order granting in part and denying in part that motion. See Docket No. 99. In that

                                  10   order, the Court concluded that the existence of federal question jurisdiction precluded the

                                  11   application of Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017);

                                  12   the Court therefore found it proper to exercise pendent personal jurisdiction over the claims of the
Northern District of California
 United States District Court




                                  13   newly added non-California Plaintiffs. Id.

                                  14          In July 2019, Plaintiffs filed a Fifth Amended Complaint, which added a Plaintiff from

                                  15   Ohio. See Docket No. 157. GM moved to dismiss the claims of the Ohio Plaintiff for lack of

                                  16   personal jurisdiction. See Docket No. 158. On December 5, 2019, the Court dismissed the claims

                                  17   of the Ohio Plaintiff on the grounds that it lacked personal jurisdiction over those claims. See

                                  18   Docket No. 195 (“5AC Order”). In so doing, the Court noted first that “there is no federal

                                  19   question furnishing federal question jurisdiction as it relates to Plaintiff Szep’s claims.” 5AC

                                  20   Order at 11. Federal question jurisdiction had not been pled by Plaintiffs, and the Ohio Plaintiff

                                  21   had no viable Magnuson Moss Warranty Act claim (which might otherwise furnish a basis for

                                  22   federal question jurisdiction). Id. Next, the Court observed that “nearly every court considering

                                  23   the issue has concluded pendent party jurisdiction cannot be exercised by a federal court sitting in

                                  24   diversity.” Id. at 14. Because pendent party jurisdiction was the sole basis for personal

                                  25   jurisdiction advanced by Plaintiffs, the Court concluded that because it would be inappropriate to

                                  26   exercise pendent party jurisdiction, the Court lacked personal jurisdiction over the claims of the

                                  27   Ohio Plaintiff. See id. at 14–16.

                                  28
                                                                                         2
                                   1          As noted above, at the hearing regarding GM’s Motion to Dismiss the claims of the Ohio

                                   2   Plaintiff, the Court contemplated the possibility that, should it conclude it lacked personal

                                   3   jurisdiction as to the claims of the Ohio Plaintiff, GM would likely request that the Court

                                   4   reconsider the existence of personal jurisdiction as to the claims of the five plaintiffs added in the

                                   5   Second Amended Complaint. See Transcript at 17:1–16. On December 23, 2019, GM filed such

                                   6   a motion. See Docket No. 200. On December 24, 2020, the Court granted GM’s Motion for

                                   7   Leave to File a Motion for Reconsideration. See Docket No. 208. Also pending before the Court

                                   8   are Plaintiff’s Motion for Class Certification, see Docket No. 175, Defendant’s Motion for Partial

                                   9   Summary Judgment, see Docket No. 184, and Defendant’s Motion to Exclude Certain Expert

                                  10   Testimony, see Docket No. 201.

                                  11                                         III.      DISCUSSION

                                  12          Plaintiffs effectively concede that—in light of the Court’s order dismissing the claims of
Northern District of California
 United States District Court




                                  13   the Ohio Plaintiff—the claims of Illinois Plaintiffs Edwin and Katelyn Doepel, Oregon Plaintiff

                                  14   William Martell, and Washington Plaintiff Kelly Harris should be dismissed for lack of personal

                                  15   jurisdiction.1 See Plaintiffs’ Opposition to General Motors’ Motion for Reconsideration (“Opp.”)

                                  16   at 1, 1 n.1, Docket No. 232. However, Plaintiffs contend that New York Plaintiff Dennis Vita has

                                  17   a valid claim under the Magnuson-Moss Warranty Act, which raises a federal question that

                                  18   “permits this Court to exercise pendent personal jurisdiction over Plaintiff Vita’s claims

                                  19   notwithstanding Bristol-Myers.” Id. at 1. Thus, Plaintiffs argue that “GM’s Motion should, at

                                  20   minimum, be denied with respect to Plaintiff Vita.” Id. at 3.

                                  21          According to the MMWA statute, for cases filed in federal district courts where the action

                                  22   is a class action, no claim shall be cognizable if “the number of named plaintiffs is less than one

                                  23

                                  24

                                  25
                                       1
                                         Plaintiffs specifically state: “The other SAC Plaintiffs have also pled MMWA claims but only
                                       for the purpose of preserving them for appeal in light of this Court’s previous orders dismissing
                                  26   their express and implied warranty claims. See Docket No. 157 at 63 nn.40–41, 189 n.45.
                                       Plaintiffs respectfully submit that, for the reasons discussed in Plaintiffs’ briefing with respect to
                                  27   GM’s motion to dismiss Mr. Szep’s claims, this court nonetheless may exercise personal
                                       jurisdiction over these Plaintiffs’ claims, see Docket Nos. 161, 179, but recognize that this Court
                                  28   has already ruled otherwise.” Opp. at 1 n.1.

                                                                                          3
                                   1   hundred.” 15 U.S.C. § 2310(d). Plaintiffs here do not meet that requirement.2

                                   2          To be sure, some courts interpreting this provision “have held that the requirement is

                                   3   satisfied when plaintiffs properly invoke jurisdiction under the Class Action Fairness Act

                                   4   (‘CAFA’). These cases hold that where the party invoking federal jurisdiction is able to meet his

                                   5   or her burden of proving jurisdiction under CAFA, the absence of at least one hundred named

                                   6   plaintiffs does not prevent the plaintiff from asserting claims under the Magnuson–Moss Warranty

                                   7   Act.” Keegan v. Am. Honda Motor Co., 838 F. Supp. 2d 929, 954 (C.D. Cal. 2012); see also

                                   8   Morgan v. Apple Inc., No. 17-CV-05277-RS, 2018 WL 2234537, at *8 (N.D. Cal. May 16, 2018)

                                   9   (citing Keegan, 838 F. Supp. 2d at 954) (“While Apple initially argues that plaintiffs’ MMWA

                                  10   claims fail for the separate reason that they lack at least 100 named plaintiffs, the MMWA’s

                                  11   requirements are satisfied as plaintiffs have invoked jurisdiction under the Class Action Fairness

                                  12   Act.”). On the other hand, other courts have rejected that jurisdictional analysis. See MacDougall
Northern District of California
 United States District Court




                                  13   v. Am. Honda Motor Co., No. SACV1701079AGDFMX, 2017 WL 8236359, at *4 (C.D. Cal.

                                  14   Dec. 4, 2017) (“Plaintiffs’ argument that the Court can exercise jurisdiction over their Magnuson-

                                  15   Moss Act claim through CAFA is nonsensical. CAFA—a basis for federal courts to exercise

                                  16   jurisdiction over state law disputes between diverse parties—doesn’t fill in the gaps for missing

                                  17   substantive requirements of a federal law.”); Floyd v. Am. Honda Motor Co., No. 2:17-CV-08744-

                                  18   SVW-AS, 2018 WL 6118582, at *3 (C.D. Cal. June 13, 2018) (“this Court declines to follow

                                  19   Keegan and similar cases and instead follows MacDougall in requiring Plaintiffs to meet the

                                  20   jurisdictional standards and pleading standards imposed by both CAFA and MMWA”).

                                  21          Irrespective of the divide on the general question of jurisdiction, Plaintiffs contend that his

                                  22   MMWA claim, asserted via CAFA jurisdiction, establishes the existence of federal question

                                  23   jurisdiction,3 and that this permits pendent personal jurisdiction. Opp. at 5.

                                  24
                                       2
                                  25     Although Plaintiff Vita brings his MMWA count individually and on behalf of a class, Section
                                       2310 provides: “No claim shall be cognizable in a suit brought [in federal district court] . . . if the
                                  26   action is brought as a class action, and the number of named plaintiffs is less than one hundred.”
                                       15 U.S.C. § 2310(d)(3) (emphasis added). Thus, it appears that whether the claim is cognizable
                                  27   turns on whether the suit is a class action; the suit herein is a class action.
                                       3
                                  28     As the Court noted in its order dismissing the claims of the Ohio Plaintiff, claims brought under
                                       the Magnuson Moss Warranty Act confer federal question jurisdiction. See 5AC Order (citing
                                                                                         4
                                   1          Plaintiffs’ argument is unpersuasive. Plaintiffs have only pled diversity jurisdiction. This

                                   2   is consistent with the fact that CAFA constituted an expansion of diversity jurisdiction; it does not,

                                   3   on its own, purport to establish federal question jurisdiction. Indeed, several courts have

                                   4   recognized the distinction between diversity jurisdiction under CAFA and federal question

                                   5   jurisdiction furnished by MMWA claims. See, e.g., Chavis v. Fid. Warranty Servs., Inc., 415 F.

                                   6   Supp. 2d 620, 627 (D.S.C. 2006) (discussing the fact that “the Report and Recommendation

                                   7   acknowledges that where the federal question jurisdictional requirements in the M/M Act (15

                                   8   U.S.C. § 2310(d)(3)(B)) are not satisfied, diversity jurisdiction as set forth in 28 U.S.C. § 1332

                                   9   may still be appropriate to retain federal jurisdiction over Magnusson–Moss claims” (emphasis

                                  10   added)); Haslam v. Lefta, Inc., No. 93 C 4311, 1994 WL 117463, at *2 (N.D. Ill. Mar. 25, 1994)

                                  11   (“For substantially the same reasons set forth in Wetzel, this Court finds that diversity jurisdiction

                                  12   is limited solely by the requirements set forth in § 1332, and not by the federal question
Northern District of California
 United States District Court




                                  13   jurisdictional requirements in the MMWA § 2310(d)(3)(B).” (emphasis added)). Consequently,

                                  14   even if Plaintiff Vita is able to assert a viable MMWA claim in this case by virtue of CAFA, that

                                  15   claim would not furnish federal question jurisdiction. Accordingly, it is not a basis, under current

                                  16   law, to distinguish Bristol-Myers.

                                  17                                        IV.      CONCLUSION

                                  18          Accordingly, the Court GRANTS Defendants’ Motion for Reconsideration and

                                  19   DISMISSES the claims of Plaintiffs Edwin and Katelyn Doepel, Dennis Vita, William Martell,

                                  20   and Kelly Harris.

                                  21          This order disposes of Docket No. 221.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 11, 2020

                                  24                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  25                                                     United States District Judge
                                  26
                                  27   Arutunian v. Mercedes-Benz USA, LLC, No. CV186806DMGRAOX, 2018 WL 6617636, at *3
                                       (C.D. Cal. Dec. 17, 2018) (“the Court has federal question jurisdiction over Plaintiff’s MMWA
                                  28   claims”); Luna v. BMW of N. Am., LLC, No. 317CV02067BENKSC, 2018 WL 2328365, at *4
                                       (S.D. Cal. May 22, 2018) (“the Court has federal question jurisdiction over the MMWA claim”)).
                                                                                        5
